Citation Nr: 1308384	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-29 420 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate compensable disability rating for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to October 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Columbia, South Carolina.  

In July 2012, the Board remanded this issue to the originating agency.  Although there has been substantial compliance with the remand directives, the appeal must be remanded again for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

In a February 2013 written brief presentation, the Veteran's representative argued that service connection is warranted for the Veteran's left ear loss, as such loss is demonstrated on the most recent VA examination, as well as on his separation physical examination report.  This claim of entitlement to service connection for left ear hearing loss is "inextricably intertwined" with the issue of entitlement to a separate compensable disability rating for service-connected right ear hearing loss, and the disposition of the right ear compensable rating claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

The provisions of The Veterans Claims Assistance Act of 2000 (VCAA) are applicable to the claim for service connection for left ear hearing loss disability.  Therefore, the Veteran should be provided appropriate VCAA notice in response to the claim.

In addition, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In light of the Veteran's reported history of left ear hearing loss due to his military occupational specialty as a tank driver, as well as a significant shift in puretone thresholds demonstrated on his August 1989 separation physical examination report compared to his March 1988 induction physical examination report, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any left ear hearing loss that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Further, such examination is necessary in order to determine the current level of severity of the Veteran's service-connected right ear hearing loss disability.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the Veteran's claim of entitlement to service connection for left ear hearing loss. 

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, treatment records pertaining to the Veteran's claimed left ear hearing loss, as well as his service-connected right ear hearing loss disability.  If it is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence. 

3.  Then, the RO or the AMC should arrange for the Veteran to be examined by an examiner with sufficient expertise to determine the extent and etiology of any left ear hearing loss disability that may be present, as well as to determine the current level of severity of the service-connected right ear hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or better probability) that the left ear hearing loss disability, if present, had its onset in service or is etiologically related to any in-service disease, event, or injury.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a description of the functional effects of the disability on the Veteran's activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for left ear hearing loss and inform the Veteran of his appellate rights with respect to the decision.  

7.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

